Exhibit 10.1 to 2008 10-Q

CHANGE-IN-CONTROL

AGREEMENT

In order to recognize and encourage your continued commitment to Convergys
Corporation and any affiliated entity (“Convergys” or “Company”), we are pleased
to offer you the following benefit:

1. In the event of a Change-In-Control (as defined in Convergys’ long term
incentive plan) that results, within one year after the date of such
Change-in-Control, in: A) your involuntary termination; or B) your voluntary
termination because of a (i) reduction in your compensation, (ii) material
diminution in your responsibilities or position, or (iii) requirement that you
relocate outside of a 50-mile radius from your employment location immediately
prior to the Change-in-Control (Covered Termination), provided in each case that
you have given the Company notice that any of the above events has occurred
within 90 days of the initial occurrence of such event, and the Company has not
cured the condition within 30 days, you will be provided with severance payments
and benefits (less applicable withholdings) as follows:

 

a) A lump-sum payment equal to 12 months’ base salary plus target annual
incentive (calculated at the greater of levels existing at your Covered
Termination or immediately prior to the Change-In-Control);

 

b) Pro-rated target annual incentive for the year in which your Covered
Termination occurs;

 

c) A lump-sum payment equal to the difference between your cost for COBRA
coverage and the cost of such coverage for active employees, for 12 months of
medical, dental, and vision insurance coverage at the levels in effect at your
Covered Termination date, provided that you elect COBRA coverage for such
benefits within 60 days of your Covered Termination date;

 

d) Ability to retain and exercise stock options that had vested or will vest
within 12 months following your Covered Termination date (provided that no
exercises will be permitted after the expiration of the original ten-year term
of a stock option); and

 

e) If the present value of all payments, benefits, and accelerated vesting of
benefits or awards that you receive pursuant to this Agreement or otherwise from
Convergys constitutes a “parachute payment” as defined in Section 280G(b)(2) of
the Internal Revenue Code, and such parachute payment exceeds the limitation
under Section 280G (i.e., 3 times the base amount, (as defined in
Section 280G(b)(3)) by more than 15 percent, you also will receive an amount
equal to the excise tax imposed under Section 4999 of the Code, including any
interest or penalties with respect to such excise tax, which amount will be
grossed-up to cover the taxes applicable to such payments, excluding any income
taxes and penalties imposed pursuant to Section 409A of the Code. Such amount
will be paid at the same time the severance benefits payable in cash under this
Agreement are paid, but in no event later than the year next following the year
in which you remit such excise taxes to the taxing authority. Notwithstanding
the previous sentence, if the present value of all payments, benefits, and
accelerated vesting of benefits or awards that you receive pursuant to this
Agreement or otherwise from Convergys constitutes a “parachute payment” as
defined in Section 280G(b)(2) and such parachute payment does not exceed the
limitation under Section 280G by more than 15%, the amount of the cash payment
you are otherwise entitled to receive under the terms of this Agreement will be
reduced to an amount that does not exceed the Section 280G limitation (but not
below zero).

2. Such payments and benefits will not be offered where termination of
employment is for “cause,” is not a Covered Termination, or results from your
death or other situation rendering you unable to perform essential duties of
your position for 180 consecutive days. The successor will have “cause” to
terminate your employment if you have violated Convergys’ Code of Business
Conduct as it existed immediately prior to the Change-In-Control, have acted
recklessly in the performance of your duties, or been convicted of a felony.

Convergys Corporation

Confidential

UK version



--------------------------------------------------------------------------------

3. Eligibility for such payments and benefits will require your execution within
60 days following your Covered Termination of a comprehensive Separation
Agreement and Release of All Claims (Release), prepared by the successor, that
contains terms consistent with Section 1, above . The successor will deliver
such Release within seven days following your Covered Termination. Lump-sum
payments under this Agreement will be made within 74 days following your Covered
Termination. Payments and benefits will be subject to applicable tax withholding
and reporting.

4. This Agreement provides your exclusive severance/separation benefit in the
event of a Covered Termination occurring within one year of a Change-in-Control,
and therefore supersedes the terms of all prior employment agreements or offer
letters and severance pay plans, policies, and practices of any Convergys entity
that otherwise would apply to you in the event of such a termination.

5. This Agreement only may be revised, amended, or terminated by the Chief
Executive Officer (CEO) of Convergys, in his discretion, by means of a written
document signed by the CEO at any time prior to a Change-In-Control. Unless
terminated by the CEO prior to a Change-In-Control, the terms of this Agreement
will be binding upon Convergys’ successors.

6. If you are a “specified employee” (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”)) at the time of your
termination and to the extent that any amounts payable or other benefits
receivable by you pursuant to this Agreement provide for a “deferral of
compensation” within the meaning of Section 409A, then, notwithstanding anything
to the contrary in this Agreement, such payment or benefits will be provided, to
the extent necessary to comply with Section 409A, no earlier than the first
business day following the six-month anniversary of your termination. In
determining whether a Covered Termination has occurred under this Agreement, the
provisions of Section 409A and its related regulations will apply, and your
future services to Convergys or a successor must not exceed 30 percent of the
services you rendered prior to your termination. It is intended that the
payments and benefits provided under this Agreement will be exempt from the
application of, or comply with, the requirements of Section 409A. This Agreement
will be construed, administered, and governed in a manner that affects such
intent to the greatest extent possible, and neither Convergys nor its successor
will take any action that would be inconsistent with such intent.

7. You agree to keep confidential all aspects of this Agreement that are not
otherwise publicly available, including but not limited to the fact and amount
and/or duration of any payments under this Agreement, except that you may make
necessary disclosures as required by legal process, on a confidential basis to
an immediate family member, and/or to your attorney or tax advisor who you
retain to confidentially advise you in connection with amounts paid under the
Agreement.

8. This Agreement will be governed by applicable law in the United Kingdom. This
Agreement is not a contract of employment and does not provide you with a right
to continued employment with Convergys; it is a side letter applicable only to
the subject matter addressed herein.

 

CONVERGYS CORPORATION By:   /s/ Clark D. Handy   Clark D. Handy   Sr. Vice
President Human Resources   Convergys Corporation

I have read, understand, and am voluntarily signing this Agreement, indicating
my agreement with its terms.

 

/s/ Jean-Herve Jenn      Jean-Herve Jenn   Jean-Herve Jenn   August 8, 2008 Sign
Name   Date

Convergys Corporation

Confidential

UK version